                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


KAREN MCNEIL, et al.,                                )
                                                     )
     Plaintiffs,                                     )
                                                     )
v.                                                   )        NO. 1:18-cv-00033
                                                     )
COMMUNITY PROBATION                                  )        JUDGE CAMPBELL
SERVICES, LLC, et al.,                               )        MAGISTRATE JUDGE FRENSLEY
                                                     )
     Defendants.                                     )

                                                ORDER

          Pending before the Court are Plaintiffs’ Motion to Vacate Trial Order, Lift Stay of

 Discovery, and Enter Scheduling Order (Doc. No. 424), and a Response (Doc. No. 427), filed by

 the CPS Defendants. Through the Motion, Plaintiffs request the Court vacate the current trial date,

 March 23, 2021; lift the current stay of discovery; and enter a new scheduling order setting

 deadlines for the parties to complete discovery, brief class certification, and proceed to trial.

          The Court recently issued rulings on the defendants’ dispositive motions (Doc. Nos. 414-

 417). As a result, the stay of discovery (Doc. No. 382) should be lifted, and new deadlines should

 be set for the progression of the case. Given that discovery has not been completed, and the class

 certification issue is not yet ripe for consideration, this case is not ready to be tried on March 23,

 2021. Accordingly, Plaintiffs’ Motion (Doc. No. 424) is GRANTED. The stay on discovery is

 lifted, and the Magistrate Judge is directed to set new deadlines for the progression of the case,

 including briefing on the class certification issue. The trial, set for March 23, 2021, and the pretrial

 conference, set for March 12, 2021, are CONTINUED, to be set by subsequent order. As part of




     Case 1:18-cv-00033 Document 428 Filed 03/10/21 Page 1 of 2 PageID #: 12150
the scheduling order, the Magistrate Judge is directed to provide the Court with a new target trial

date.

        In light of this Order, Plaintiffs’ Motion to Order PSI to Produce Limited Discovery in

Light of Named Plaintiff Tanya Mitchell’s Death (Doc. No. 404), and PSI Defendants’ Motion in

Limine (Doc. No. 421) are MOOT.

        It is so ORDERED.

                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




  Case 1:18-cv-00033 Document 428 Filed 03/10/21 Page 2 of 2 PageID #: 12151
